Title: To James Madison from William Jarvis, 19 September 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 19th. Septr 1803
					
					The inclosed No. 123 will inform you of the arrival of the 30 Gun ship which Mr. Simpson mentioned in a copy of an extract that I forwarded some time since and of the communications I have made respecting her, those to this Government and their following each other so soon I hope will not be disapproved of.  My object if possible was to have ordered her out of Port but finding she was admitted to prattic the 16th. and dropped up the next day but that nothing had yet been done to her, I wrote the Note of the 17th. but do not expect a compliance with the last clause, for they appear to be more apprehensive of offending the Barbary States than they are the most powerful Nation in Europe.  The Morroquin Cruisers are always repaired in this Port and supplied with what Stores they want free of expence  Whether this is an appeasment or not and in lieu of a tribute I cannot learn.  I should think that the Perfidy of that Power toward us ought to be severely punished: this I imagine could be easily effected either at Mogadore or Saffia, as a vessel may lay in 6 or 7 fathom water within a half a Mile of either of the Towns, and the fortifications of the latter were in such a damaged State and the platforms and Gun carriages so much decayed that if not repaired, I have no hesitancy to think that one 40 Gun Ship would batter the Town about their ears without sustaining any injury herself: but at Mogadore the Walls were good and they have a great number of pieces of fine brass ordinance, altho when I was there in 1799, the Gun carriages were almost as rotten as those at Saffia and would not have sustained a single round; but had they been otherwise, I was well informed that there was not a Man in the place who knew how to fire a Cannon, and from my own observation I believe it a fact, in addition to which there is an Island about a quarter of a Mile from the Town of about 300 Yards long and 80 or 100 broad, upon which there is a fort of ten or twelve Guns, carelessly guarded by 20 or 30 Men that might with the greatest ease be surprized by 50 Men, as a landing could easily be effected on any part of the Island, and the Guns turned on the Town.  Once in possession there is not much hazard of being dispossessed of it, as it is not commanded by any surrounding land, nor by the Walls of the Town, they not as well as I recollect being high and these People are good for nothing except on horseback and as Cavalry are totally without the little discipline of the regular forces, being a Kind of Malitia, and from the time they have been in Peace are conceived the worst in Barbary.  From these circumstances I am led to believe that one or two of our Frigates of the heaviest Metal with a strong built Ship that would carry 8 or 10 pieces of heavy Cannon, drawing not more than from 10 to 12 feet Water, to lay between the Island and the Shore, with about three to four hundred resolute Marines, would without much difficulty or loss, either make themselves Masters of the Town or batter it down.  As Mogadore is the favorite town of the Emperor and the only one in which there is much trade, or from which he derives much Revenue, it would be more severely felt than any other Sea Port in his Dominions.  But it is probable he would rather Saffia should be battered down than not, as I understood he has never forgiven the Support that Province gave his Brother when they were contending for the Crown.  Without some such Act of Severity I am afraid our Commerce will be perpetually harassed by these People.
					The Portugee Merchant I mentioned in mine of the 19th. Ulto. who was authorised to open the negotiation with Algiers, has since my last arrived here, it is said without being able to effect any thing, the Dey demanding 800,000 Dollars for the ransom of the Prisoners only, a Sum they were not authorised to give.  The Frigate has also come back and the 74 that was to be sent has droped down to Bellem to assist in protecting the neutrality of the Port: but it is still said she is to go to the Streights.  The report I mentioned in my last of Don Rodrigo’s being displaced is a fact; it is reported he had a Pension allowed him of 10,000 Crowns (i.e. $5,000.)  Some affairs of importance seem to be transacting with the Courts of Madrid and London: a British Packet was the last week dispatched with a Courier who arrived the preceding Night from Madrid, altho’ another packet had sailed only three days before; another Courier arrived two Days after, and the Keeper of the Packet office was the next day sent by the British Minister here to Madrid with dispatches, and two days following the French Minister sent the Secretary of Legation to that Court.  We are utterly in the dark as to what all this forebodes  Nothing yet has taken place indicative of a belief that the Government expected to be involved in the War: none of the Ships of War however that have been repaired lately are   The moment their Hulls and Rigging are compleated they are moved to the opposite Side of the River, moored, and their  masts and Top gallant Masts launched; another frigate and a Sloop of War are under repair, but there still remain three line of battle Ships, four frigates and two Sloops of War which are considerably out of repair, that nothing are doing to, a frigate and 84 in dock, which very few hands are working on.   The Army also is filling up very slowly.  The riot which took place among the Soldiery, has terminated in the trial, release and reinstatement of Gomez Frire and the Count de Novion, and the condemnation to Death of two or three of the Soldiery: it is likely they will be pardoned.
					Inclosed is my letter and the reply relative to the Men impressed in this Port, with a letter from Messrs. Pinckney and Kirkpatrick, two from Messrs. Simpson & Willis, copies of two letters from Mr. Gavino, and of mine of the 7th. Sepr. A copy of the protest therein inclosed I forwarded to Mr. Erving.  With the greatest Respect I have the honor to be Sir your Most Hble Servt.
					
						William Jarvis
					
					
						P.S. Several letters from Oporto by post just in, say that a Vessel from the Channel brings news of sixteen line of battle ships & fourteen frigates having got out from Brest, with 15,000 Troops; but being discovered by the British fleet they took a line of battle ship & five frigates & were in pursuit of the rest.  Letters from Coruna state the same number captured but add that they were sent out with this expectation, in hopes to draw the English fleet from before the port, while the rest of the fleet got out, & are silent as to the pursuit: no dates accompany the information.  The general opinion is, that their destination is Ireland.
					
					
						W J
					
					
						As Mr. Pinckney’s letter would have made the package too large I did not inclose it.
					
					
						Lisbon 20 Septr. 1803
						Sir
						Captn. Larson of the Barque Elisabeth by which this goes via New York, being detained affords me an opportunity, to enclose you of the arrival of ye. Packet in 11 days & of her not bringing any news whatever concerning the captures mentiond in the P. S.  This leads me to suppose it is without foundation.  Mr. Fitte the French secretary of Legation returned last night.  It is said he went no farther than Badajos; some insinuate that this sudden departure & return is to frighten this Court into a compliance with the Ministers demands; but I should suppose that this was too weak a game to impose on Men of the smallest penetration.  I am Sir & & 
					
					
						Wm. Jarvis
					
					
						22 Septr.
						Sir
						The Captain not yet calling for my letter allows of my informing you, that a report is circulated, that at the desire of Genl. Lannes the Duke de Cone & two other French emigrants who held commissions in the Portugueze Army were yesterday ordered to depart the City in ten days & to proceed directly out of this Kingdom  It is said the Generals objection to the former is his being Agent for Louis 18th  For the two last no reasons are assigned.  Yesterday the Moor took in two large boat loads Cordage & to day has began to strip his foremast: if the putting in a new mast is all he has got to do, he will be ready for sea in about a fortnight.  Inclosed is also a letter from Mr. Leonard.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
